Citation Nr: 0809931	
Decision Date: 03/26/08    Archive Date: 04/09/08

DOCKET NO.  04-42 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for low back strain.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel



INTRODUCTION

The veteran served on active duty from December 1969 to 
December 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in January 
2004 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Seattle, Washington, denying the veteran's 
claim of entitlement to service connection for low back 
strain and for post-traumatic stress disorder.  By further RO 
action in November 2004, service connection for post-
traumatic stress disorder was granted and, as such, that 
matter is no longer within the Board's jurisdiction and is 
not herein addressed.  

This appeal is REMANDED to the RO via the VA's Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the appellant if further action is required.


                                                              
REMAND

The veteran was afforded an RO hearing in September 2005, a 
transcript of which is of record.  In his substantive appeal, 
received by the RO in July 2004, the veteran also requested 
that he be afforded a hearing before the Board, sitting at 
the RO (i.e., Travel Board hearing).  Such hearing was 
originally scheduled to occur in March 2006, but prior to its 
occurrence, the veteran withdrew his request for a travel 
board hearing.  A further request for a hearing before the 
Board, sitting at the RO, was received in February 2007.  The 
record reveals that arrangements were made in December 2007 
by the RO to conduct a Board hearing in January 2008 by 
videoconference technology.  Prior to the scheduled hearing 
in January 2008, the veteran contacted RO personnel and 
requested that such hearing be rescheduled due to his recent 
motor vehicle accident and the unavailability of 
transportation.  The veteran's motion to reschedule his Board 
hearing was granted by an Acting Veterans Law Judge in 
February 2008.  

Received by the Board in March 2008 was the veteran's request 
that he be afforded a hearing before the Board, sitting at 
the RO, otherwise referred to as a travel board hearing, in 
lieu of a videoconference hearing scheduled for April 2008.  

On the basis of the veteran's March 2008 request for a 
hearing before the Board, sitting at the RO, in lieu of a 
videoconference hearing before the Board, remand to the RO is 
required to facilitate the conduct of the requested hearing.  

While the undersigned has granted the veteran's motion for a 
new hearing, given his earlier withdrawal of a Travel Board 
hearing request in 2006 and his inability to present for 
another Board hearing (videoconference) scheduled in January 
2008, he is cautioned that another failure to report for this 
rescheduled hearing may result in his hearing request being 
deemed withdrawn.  See 38 C.F.R. § 20.704(d).  See  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991) (The duty to assist is 
not a "one-way street."  If a claimant wants help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence").

Accordingly, this case is REMANDED for the following action:

The RO must schedule the veteran for a 
hearing before the Board, sitting at the 
RO, in conjunction with his pending 
appeal involving his claim for service 
connection for low back strain.  38 
U.S.C.A. § 7107 (West 2002); 38 C.F.R. 
§§ 19.75, 19.76, 20.703, 20.704 (2007).  
After the hearing is conducted, the case 
should be returned to the Board, in 
accordance with appellate procedures.  
If, for whatever reason, the veteran 
changes his mind and elects not to have a 
hearing (or fails to report for it), such 
must be documented in the claims file.



By this remand, the Board intimates no opinion, either legal 
or factual, as to any final determination warranted in this 
case.  The purpose of this remand is to afford the veteran 
due process of law.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

